IN THE

    SUPREME COURT OF THE STATE OF ARIZONA

PREMIER PHYSICIANS GROUP, PLLC, AN ARIZONA PROFESSIONAL LLC, DBA
   PREMIER PAIN MANAGEMENT, LLC, AN ARIZONA LIMITED LIABILITY
                           COMPANY,
                       Plaintiff/Appellant,

                                    v.

               KIMBERLY NAVARRO AND EDDIE NAVARRO,
                        WIFE AND HUSBAND,
                        Defendants/Appellees.

                           No. CV-15-0323-PR
                          Filed August 30, 2016

          Appeal from the Superior Court in Maricopa County
                 The Honorable Mark F. Aceto, Judge
                         No. CV2014-090145
                            AFFIRMED

             Opinion of the Court of Appeals, Division One
                238 Ariz. 156, 357 P.3d 840 (App. 2015)
                              VACATED

COUNSEL:

H. Lee Dove, Trevor J. Fish, (argued), Evans, Dove & Nelson, P.L.C., Mesa,
Attorneys for Premier Physicians Group, PLLC dba Premier Pain
Management, LLC

Joel DeCiancio (argued), Christopher Robbins, Hill, Hall & DeCiancio, PLC,
Phoenix, Attorneys for Kimberly and Eddie Navarro

David L. Abney, Dana R. Roberts, Knapp & Roberts, P.C., Scottsdale; and
Geoffrey M. Trachtenberg, Levenbaum Trachtenberg, PLC, Phoenix,
Attorneys for Amicus Curiae Arizona Association for Justice/Arizona Trial
Lawyers Association
          PREMIER PHYSICIANS GROUP V. NAVARRO et vir
                      Opinion of the Court


JUSTICE BOLICK authored the opinion of the Court, in which CHIEF
JUSTICE BALES, VICE CHIEF JUSTICE PELANDER, and JUSTICES
BRUTINEL and TIMMER joined.

JUSTICE BOLICK, opinion of the Court:

¶1               We granted review to decide when a non-hospital health care
provider may perfect a lien to secure its charges. This case turns on the
statutory requirement that such a lien must be recorded “before or within
thirty days after the patient has received any services relating to the
injuries . . . .” A.R.S. § 33-932(A). We hold that the statute requires
providers to record their liens within thirty days after first providing
services.
                                       I.

¶2            Between June and October 2011, Premier Physicians Group
(“Premier”) treated Mandy Gipson for injuries sustained in a car accident
allegedly caused by Kimberly Navarro. Health care providers like Premier
are statutorily entitled to record liens for their “customary charges” in
treating an injured person; such liens apply to claims the injured person
may have for damages related to the injury that required treatment.
A.R.S. § 33-931(A). These liens are perfected by recording pursuant to
A.R.S. § 33-932. On September 16, 2011, Premier recorded a lien to secure
payment of approximately $12,000 for its services. In March 2013, the
Navarros’ insurer paid Gipson directly to settle her claim but did not satisfy
the lien. Gipson failed to pay Premier for the services it rendered to her.

¶3            In January 2014, Premier sued the Navarros under A.R.S. § 33-
934 to enforce the lien. The Navarros moved to dismiss the action because
the lien was recorded more than thirty days after Premier first provided
services to Gipson. Premier argued that § 33-932(A) allowed it to perfect
the lien within thirty days after services were last provided. Agreeing with
the Navarros’ statutory interpretation, the trial court dismissed the
complaint.

¶4            The court of appeals reversed, interpreting § 33-932 as
allowing health care providers to record liens within thirty days after the
final service but reaching back only to charges incurred within the thirty
days before the lien was recorded. Premier Physicians Grp., PLLC v. Navarro,

                                      2
           PREMIER PHYSICIANS GROUP V. NAVARRO et vir
                       Opinion of the Court


238 Ariz. 156, 357 P.3d 840 (App. 2015). The court also granted attorney
fees to Premier as the prevailing party on appeal under A.R.S. §§ 33-934(B),
12-341. Id. at 159 ¶ 11, 357 P.3d at 843. The Navarros filed a petition for
review as to the court of appeals’ statutory interpretation and the attorney
fees award.

¶5            We granted review because the recording requirement for
perfecting health care provider liens is a legal question with statewide
significance. See Blankenbaker v. Jonovich, 205 Ariz. 383, 385 ¶ 7, 71 P.3d 910,
912 (2003). We have jurisdiction under article 6, section 5(3) of the Arizona
Constitution and A.R.S. § 12-120.24.

                                       II.

¶6            The Court reviews orders granting a motion to dismiss de
novo. Coleman v. City of Mesa, 230 Ariz. 352, 355 ¶ 7, 284 P.3d 863, 866 (2012).
We also review statutory interpretation issues de novo. State v. Hansen, 215
Ariz. 287, 289 ¶ 6, 160 P.3d 166, 168 (2007).

¶7            The statutes at issue “extend to health care providers a
remedy not available under the common law—the ability to enforce a lien
against those liable to the patient for damages in order to secure the
providers’ customary charges for care and treatment of an injured person.”
Blankenbaker, 205 Ariz. at 388 ¶ 22, 71 P.3d at 915. Before 1988, such liens
were available only to hospitals; that year, they were extended to non-
hospital health care providers through A.R.S. §§ 33-931, -932. 1988 Ariz.
Sess. Laws, ch. 298, §§ 2, 3 (2d Reg. Sess.). We refer to those liens collectively
as “medical liens,” but there are important distinctions between hospital
and non-hospital health care provider liens that inform our statutory
interpretation.

¶8            To perfect a medical lien, a health care provider must strictly
comply with statutory recording requirements. See Nationwide Mut. Ins. Co.
v. Arizona Health Care Cost Containment Sys., 166 Ariz. 514, 517, 803 P.2d 925,
928 (App. 1990) (“Although Arizona lien statutes are remedial and are to be
liberally construed, their provisions must be strictly followed.”). Those
requirements are set forth in § 33-932(A):




                                        3
            PREMIER PHYSICIANS GROUP V. NAVARRO et vir
                        Opinion of the Court


       In order to perfect a lien granted by § 33-931, the executive
       officer, licensed health care provider or agent of a health care
       provider shall record, before or within thirty days after the
       patient has received any services relating to the injuries,
       except a hospital which shall record within thirty days after
       the patient is discharged, in the office of the recorder in the
       county in which the health care provider is located a verified
       statement in writing setting forth all of the following:

       1.     The name and address of the patient as they appear on
       the records of the health care provider.

       2.     The name and location of the health care provider.

       3.     The name and address of the executive officer or agent
       of the health care provider, if any.

       4.     The dates or range of dates of services received by the
       patient from the health care provider.

       5.     The amount claimed due for health care.

       6.     For health care providers other than hospitals or
       ambulance services, to the best of the claimant’s knowledge,
       the names and addresses of all persons, firms or corporations
       and their insurance carriers claimed by the injured person or
       the injured person’s representative to be liable for damages
       arising from the injuries for which the person received health
       care.

¶9             We interpret statutes “to give effect to the legislature’s
intent.” Parrot v. DaimlerChrysler Corp., 212 Ariz. 255, 257 ¶ 7, 130 P.3d 530,
532 (2006). A statute’s plain language best indicates legislative intent, and
when the language is clear, we apply it unless an absurd or unconstitutional
result would follow. See, e.g., Sell v. Gama, 231 Ariz. 323, 327 ¶ 16, 295 P.3d
421, 425 (2013). Ambiguity arises when the language is reasonably
susceptible to differing interpretations. Lewis v. Debord, 238 Ariz. 28, 30-31
¶ 8, 356 P.3d 314, 316-17 (2015). When a statute is ambiguous, we determine
its meaning by considering secondary factors, such as the statute’s context,

                                      4
           PREMIER PHYSICIANS GROUP V. NAVARRO et vir
                       Opinion of the Court


subject matter, historical background, effects and consequences, and spirit
and purpose. See Baker v. Univ. Physicians Healthcare, 231 Ariz. 379, 383 ¶ 8,
296 P.3d 42, 46 (2013). When possible, we seek to harmonize statutory
provisions and avoid interpretations that result in contradictory provisions.
See, e.g., State v. Bowsher, 225 Ariz. 586, 589 ¶ 14, 242 P.3d 1055, 1058 (2010).

¶10           The parties both argue that the plain meaning of the words
“within thirty days after the patient has received any services” in § 33-
932(A) supports their respective readings. But because a patient “has
received any services” (that is, “some” services) on both the first day of
services and last, that language in isolation lends itself to two reasonable
interpretations: the provider must record the lien within thirty days after
the patient has first received services or it must record the lien within thirty
days after the patient last received services.

¶11             The court of appeals agreed with the Navarros that reading
§ 33-932(A) as permitting a non-hospital provider to record a lien within
thirty days after the provider last provides services eliminates the statutory
distinction between non-hospital health care providers and hospitals,
which alone are allowed to perfect liens under § 33-932(A) “within 30 days
after it has discharged its patient.” Premier, 238 Ariz. at 157-58 ¶ 6, 357 P.3d
at 841-42. But the court also disagreed with the Navarros’ construction
because it inserts “an additional requirement into the statute, effectively
changing it to require a non-hospital health care provider to record a lien
within 30 days after the patient first receives any services relating to the
injuries.” Id. at 158 ¶ 7, 357 P.3d at 842.

¶12           Instead, the court interpreted the statute to provide a rolling
deadline, in which a non-hospital health care provider may record a lien
within thirty days following any services between the first and last, but only
for charges incurred within thirty days before the lien was recorded and
any subsequent charges. Id. at 159 ¶ 9, 357 P.3d at 843. “This construction,”
the court concluded, “maintains the distinction between hospitals and non-
hospital health care providers” and promotes the lien statutes’ purpose to
“lessen the burden on hospitals and other medical providers imposed by
non-paying accident cases.” Id. (quoting Blankenbaker, 205 Ariz. at 387 ¶ 19,
71 P.3d at 914). Under this holding, Premier could recover charges
beginning thirty days prior to recording the lien but not before then.


                                       5
           PREMIER PHYSICIANS GROUP V. NAVARRO et vir
                       Opinion of the Court


¶13            We find no support in the statutory language for the court of
appeals’ conclusion that the statute creates such a rolling deadline. Section
33-932(A) establishes specific triggering events. For hospitals, it is “within
thirty days after the patient is discharged,” which establishes a time certain.
For non-hospital health care providers, it is “before or within thirty days
after the patient has received any services.” Given the clear triggering event
established for hospitals, it would be anomalous to construe the latter
language as a rolling rather than fixed deadline without the statute
expressly saying so.

¶14            Premier suggests the court of appeals appropriately
construed the lien requirements here like the statutory scheme for
mechanic’s liens, which allows lienholders to recover charges incurred
twenty days before service of the preliminary lien notice and thereafter, but
not before then. But the mechanic’s lien statutes explicitly allow the
provider “to claim a lien only for such labor, professional services,
materials, machinery, fixtures or tools furnished within twenty days prior
to the service of the notice and at any time thereafter.” A.R.S. § 33-992.01(E).
In other words, under the mechanic’s lien statute, the triggering event is
service of the preliminary notice, whereas in the medical lien statute, the
event is the provision of services (for non-hospital providers) or discharge
(for hospitals). The different statutory schemes underscore that the medical
lien statute does not create a rolling deadline for non-hospital health care
provider liens.

¶15           Because § 33-932(A) encompasses a specific triggering event,
deciding whether that event occurs at the beginning or end of the provision
of services does not require us to insert statutory language, as the court of
appeals suggested, but rather to determine which time the legislature
intended.

¶16            The meaning of the disputed language in this case is best
discerned within its broader statutory context. See Robinson v. Shell Oil Co.,
519 U.S. 337, 341 (1997) (“The plainness or ambiguity of statutory language
is determined by reference to the language itself, the specific context in
which that language is used, and the broader context of the statute as a
whole.”); J.D. v. Hegyi, 236 Ariz. 39, 41 ¶ 6, 335 P.3d 1118, 1120 (2014)
(explaining that when determining a statute’s meaning, words “cannot be
read in isolation from the context in which they are used”). In construing

                                       6
           PREMIER PHYSICIANS GROUP V. NAVARRO et vir
                       Opinion of the Court


statutes, a “cardinal principle” of interpretation is to give effect to every
clause and word. See Loughrin v. United States, 134 S. Ct. 2384, 2390 (2014).
For several reasons, viewing the controlling language within the broader
statutory context supports the Navarros’ proposed construction that the
lien must be recorded within thirty days after health care services are first
provided.

¶17            The statute plainly treats hospitals and non-hospital health
care providers differently in terms of lien recording requirements. After
stating the non-hospital recording requirement, § 33-932(A) provides,
“except a hospital which shall record within thirty days after the patient is
discharged.” If the recording deadline for non-hospital providers meant
“within thirty days” of the final services provided, it would make the
exception for hospitals superfluous. State v. Deddens, 112 Ariz. 425, 429, 542
P.2d 1124, 1128 (1975) (“Statutes are to be given, whenever possible, such
an effect that no clause, sentence or word is rendered superfluous, void,
contradictory or insignificant.”). And it would make the requirements for
hospitals and non-hospital providers essentially the same, with each
permitted to record a lien within thirty days after final services. By carving
out the exception for hospitals, the legislature obviously intended different,
not identical, treatment.

¶18           As to non-hospital health care providers, § 33-932(A) states
that the lien must be filed “before or within thirty days after the patient has
received any services.” (emphasis added). When two disjunctive terms
modify the same action, each possibility must make sense standing alone.
The phrase “before . . . the patient has received any services,” standing
alone, is most reasonably understood as meaning before the patient has
received initial services. If a provider recorded a lien after services began,
it would not be before the patient has received “any services.” Because
“before” and “within thirty days after” each modify the same phrase, “the
patient has received any services,” that phrase is most reasonably
understood as bearing the same meaning under either modifier, that is,
when the patient initially receives any services.

¶19          This interpretation is also supported by the statutory
requirements for the verified statement supporting the lien. In such
statements, “health care providers other than hospitals . . . to the best of the
claimant’s knowledge” must provide the names and addresses for any

                                       7
           PREMIER PHYSICIANS GROUP V. NAVARRO et vir
                       Opinion of the Court


persons or entities who may be liable for charges covered by the lien. § 33-
932(A)(6). It makes sense to include the proviso “to the best of the
claimant’s knowledge” only in a non-hospital provider’s verified statement
because the required information is less likely to be known to the provider
at the time it records its lien.

¶20            Other parts of the statutory scheme also contemplate and
support our interpretation. Section 33-932(B) provides that the lien must
state the amounts due and owing as of the recording date and state whether
future services will be provided. The lien runs against all amounts incurred
during this future period. All of the statutory provisions recognize that
liens will be recorded early in treatment when the provider may not know
how long treatment may continue or the identities of potential third parties
responsible for payment. And permitting a lien to run into the future shows
that the legislature contemplated a lien at the beginning rather than last
treatment. Because liens are indexed by the patient’s name, there is no need
to await further information, as Premier argues.

¶21            Our interpretation thus gives meaning to all language in the
statute and makes sense of the legislature’s different treatment of hospitals
and non-hospital providers. Health care services provided in connection
with accidents can be of indefinite duration. Recording a lien within thirty
days of providing initial services places insurers and other parties on notice
that any settlements are subject to a lien. At the same time, the non-hospital
provider will have a lien for charges incurred for the entire service duration.
Hospitals, by contrast, typically provide services within a discrete and
identifiable time frame, thus making it sensible to allow them to record a
lien within thirty days after a patient’s discharge.

¶22            Reading § 33-932(A) to permit non-hospital providers to
record liens after final services also would undermine claims settlements,
which our state’s public policy favors. See, e.g., Sturges v. Bennett, 47 Ariz.
470, 475-76, 56 P.2d 1038, 1040 (1936). Under that reading, the provider’s
right to record a lien would revive any time a patient returned for services
relating to a particular accident—even after considerable intervening time.

¶23           Viewing the disputed language in the context of the entire
statute thus yields only one reasonable interpretation. For these reasons,
we conclude the legislature intended § 33-932(A) to require non-hospital

                                      8
          PREMIER PHYSICIANS GROUP V. NAVARRO et vir
                      Opinion of the Court


providers to record liens before services are first provided or within thirty
days thereafter. Premier’s lien was not timely recorded, and the trial court
therefore properly dismissed Premier’s claim against the Navarros.

                                    III.

¶24           Section 33-934(B) authorizes an award of reasonable attorney
fees to a “prevailing party” in an action arising under § 33-931. Because
Premier is no longer the prevailing party, we need not decide whether the
court of appeals correctly awarded Premier fees. We, therefore, reverse the
court of appeals’ award of attorney fees and costs to Premier.

¶25          The Navarros seek attorney fees and costs for litigation in this
Court. They are entitled to recover costs pursuant to A.R.S. § 12-342 and
we exercise our discretion to award them reasonable fees as the prevailing
parties under § 33-934(B).

                                    IV.

¶26           We vacate the opinion of the court of appeals and affirm the
trial court’s dismissal of Premier’s complaint. We award reasonable
attorney fees and costs incurred in this Court to the Navarros upon
compliance with ARCAP 21(b).




                                     9